/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-10 is/are pending in the application.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/086449 filed on April 23, 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraphs 0002-0003 describes figure 1 by referencing elements “T1” and “T2”.  However, Figure 1 does not include any elements designated as “T1” and “T2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

The drawings are objected to because figures 2, 4, 5 include lettering which is too small to read. Specifically each of these figures appear to have letters/numbers along the sides and bottom which are illegible.  Further, the lettering within each of the graphs appears to be smudged. 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line number, and letter must be durable, clean, black...uniformly thick and well-defined.  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (see 37 CFR 1.84 (l) (p) )
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-10 are allowed.
The claimed invention recites “A pixel driving circuit, comprising: a first transistor, wherein a gate electrode of the first transistor is connected to a first node, a source electrode of the first transistor is connected to a second node, and a drain electrode of the first transistor is configured to receive a power source voltage; a second transistor, wherein a gate electrode of the second transistor is configured to receive a writing signal, a source electrode of the second transistor is connected to a third node, and a drain electrode of the second transistor is connected to the first node; a third transistor, wherein a gate electrode of the third transistor is connected to the gate electrode of the second transistor and is configured to receive the writing signal, a source electrode of 


The following prior arts are representative of the state of the prior art:  
Yuan et al, U.S. Patent Publication No. 2019/0164481 teaches A pixel driving circuit, comprising: a first transistor, wherein a gate electrode of the first transistor is connected to a first node, a source electrode of the first transistor is connected to a second node, and a drain electrode of the first transistor is configured to receive a power source voltage; a second transistor, wherein a gate electrode of the second transistor is configured to receive a writing signal, a source electrode of the second transistor is connected to a third node, and a drain electrode of the 

Sekine, U.S. Patent Publication No. 2009/0015744 teaches a fourth transistor, wherein a gate electrode of the fourth transistor is configured to receive an enabling signal, a source electrode of the fourth transistor is connected to the third node, and a drain electrode of the fourth transistor is configured to receive counter voltage (ground voltage) (see Sekine figure 1, element Tr3, ST and paragraph 0013).

Hwang et al, U.S. Patent Publication No. 2014/0111563 teaches a fourth transistor, wherein a gate electrode of the fourth transistor is configured to receive an enabling signal, a source electrode of the fourth transistor is connected to first node, and a drain electrode of the fourth transistor is configured to receive the power source voltage (see Hwang figure 4, element M7)

Tatara, U.S. Patent Publication No. 2014/0232703 teaches a fourth transistor, wherein a gate electrode of the fourth transistor is configured to receive an enabling signal, a source electrode of the fourth transistor is connected to the third node, and a drain electrode of the fourth transistor is configured to receive an intermediate voltage (see Tatara figure 2, element 56, Vmid and paragraph 0098)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a fourth transistor, wherein a gate electrode of the fourth transistor is configured to receive an enabling signal, a source electrode of the fourth transistor is connected to the third node, and a drain electrode of the fourth transistor is configured to receive the power source voltage.

These features find support at least at figure 3 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-10 are allowed.
	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikami et al, U.S. Patent Publication No. 6611107 (figure 4)
This application is in condition for allowance except for the following formal matters: 
The drawing as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.